                                                                           lI t~nCSDNY
                                                                          1! fH !( 'UMENT
 UNITED STATES DISTRICT COURT                                             j! U.ECTRONICALLY           FILED
 SOUTHERN DISTRICT OF NEW YORK                                            i DOC#:
r-------------r-------H--+1A---HT-lrlidWi---fi./7..6
                                                                                    ---------
                                                                                          I\ q
       UNITED STATES SECURITIES
       AND EXCHANGE COMMISSION,                             COMPLAINT
                                                            [Securities Fraud]
                              Plaintiff,
                                                             19-CV-   ol 9 'b       (A\'.:t-0
                         v.
                                                            ECFCASE
      CARLOS GHOSN AND
      GREGORY L. KELLY,

                              Defendants.

                FINAL JUDGMENT AS TO DEFENDANT CARLOS GHOSN

        The Securities and Exchange Commission having filed a Complaint and Defendant

 Carlos Ghosn ("Defendant") having: waived any personal jurisdiction defense solely for the

 purpose of settling this action; admitted the Court's jurisdiction over the subject matter of this

 action; consented to entry of this Final Judgment without admitting or denying the allegations of

 the Complaint (except as to subject-matter jurisdiction and except as otherwise expressly

 provided herein in paragraph V); waived findings of fact and conclusions oflaw; and waived any

 right to appeal from this Final Judgment:


                                                   I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section l0(b) of the

 Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5

 promulgated thereunder [ 17 C.F.R. § 240.1 0b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;
             Case 1:19-cv-08798-AKH Document 7 Filed 09/23/19 Page 2 of 4



       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       (c)      to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IL

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

2l(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant is prohibited, for ten (10) years

following the date of entry of this Final Judgment, from acting as an officer or director of any

issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act [15

U.S.C. § 78!] or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15

U.S.C. § 78o(d)].

                                                      III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $1,000,000.00 to the Securities and Exchange Commission

pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall make

this payment pursuant to the terms of the payment schedule set forth in paragraph IV below after

entry of this Final Judgment.
           Case 1:19-cv-08798-AKH Document 7 Filed 09/23/19 Page 3 of 4




                                               IV.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within ?'business days

after being served with a copy of this Final Judgment, the law firm Paul, Weiss, Rifldnd,

Wharton & Garrison LLP ("Paul Weiss") shall transfer the entire balance of any and all

moneys escrowed for payment of the civil monetary penalty by Defendant Carlos Ghosn, or

held for the benefit of Carlos Ghosn, to the Commission. Paul Weiss may transmit payment

electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions

upon request. Payment may also be made directly from a bank account via Pay.gov through the

SEC website at http://www.sec.gov/about/offices/ofm.htm. Paul Weiss also may transfer these

funds by certified check, bank cashier's check, or United States postal money order payable to

the Securities and Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment. A copy of the

cover letter and check or money order must be sent to Associate Director Melissa Hodgman,

Division of Enforcement, Securities and Exchange Commission, 100 F Street, NE, Washington, DC

20549.

                                                     V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
          Case 1:19-cv-08798-AKH Document 7 Filed 09/23/19 Page 4 of 4



Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                    VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                   VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


                  13 , '20\9_
                                                  l]j_ k 'I~~
Dated: \)QC


                                              UNITED STATES DISTRICT JUDGE
               Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

          UNITED STATES SECURITIES
          AND EXCHANGE COMMISSION,                             COMPLAINT
                                                               [Securities Fraud]
                                 Plaintiff,
                                                               19-CV-                      )
                            v.
                                                                       ----- (
                                                               ECFCASE
          CARLOS GHOSN AND
          GREGORY L. KELLY,

                                 Defendants.

                          CONSENT OF DEFENDANT CARLOS GHOSN

          1.       Defendant Carlos Ghosn ("Defendant") waives service of a summons and the

complaint in this action, waives any personal jurisdiction defense solely for the purpose of

settling this action, and admits the Court's jurisdiction over the subject matter of this action.

          2.       Without admitting or denying the allegations of the complaint (except as

otherwise expressly provided herein in paragraph 11 and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

attached hereto (the "Final Judgment") and incorporated by reference herein, which, among other

things:

                   ( a)   permanently restrains and enjoins Defendant from violation of Section

                          l0(b) of the Exchange Act [15 U.S.C. § 78j(b)] and SEC Rule l0b-5 [17

                          C.F.R. § 240.l0b-5], and from aiding and abetting violations of these

                          provisions;

                   (b)    prohibits Defendant for ten (10) years following the date of entry of this

                          Final Judgment, pursuant to Section 21(d)(2) of the Exchange Act [15

                          U.S.C. § 78u(d)(2)], from acting as an officer or director of any issuer that
Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 2 of 6



          has a class of securities registered pursuant to Section 12 of the Exchange

           Act [ 15 U.S.C. § 781] or that is required to file reports pursuant to Section

           15(d) of the Exchange Act [15 U.S.C. § 78o(d)]; and

    (c)    orders Defendant to pay a civil monetary penalty in the amount of

           $1;000,000.00 pursuant to Section 21(d)(3) of the Exchange Act [15

          U.S.C. § 78u(d)(3)].

    (d)   orders that, within 7 business days after being served with a copy of the

          Final Judgment, the law firm Paul, Weiss, Rifkind, Wharton & Garrison

          LLP law firm ("Paul Weiss") shall transfer the entire balance of any and

          all moneys escrowed for payment of the civil monetary penalty by

          Defendant Carlos Ghosn, or held for the benefit of Carlos Ghosn, to the

          Commission. Paul Weiss may transmit payment electronically to the

          Commission, which will provide detailed ACH transfer/Fedwire

          instructions upon request. Payment may also be made directly from a bank

          account via Pay.gov through the SEC website at

          http://www.sec.gov/about/offices/ofm.htm. Paul Weiss also may transfer

          these funds by certified check, bank cashier's check, or United States postal

          money order payable to the Securities and Exchange Commission, which

          shall be delivered or mailed to

                  Enterprise Services Center
                  Accounts Receivable Branch
                  6500 South MacArthur Boulevard
                  Oklahoma City, OK 73169

          and shall be accompanied by a letter identifying the case title, civil action

          number, and name of this Court; and specifying that payment is made
             Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 3 of 6




                        pursuant to this Final Judgment. A copy of the cover letter and check or

                        money order must be sent to Associate Director Melissa Hodgman, Division

                        of Enforcement, Securities and Exchange Commission, 100 F Street, NE,

                        Washington, DC 20549.

        3.       Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment'made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

        4.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.       Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        6.       Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        7.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.
            Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 4 of 6



       8.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       9.       Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       10.      Consistent with 17 C.F.R. 202.5(±), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of
         Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 5 of 6




the complaint in this action.

        11.    Defendant understands and agrees to comply with the terms of 17 C.F.R

§ 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the complaint or creating the impression that the

complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's: (i) testimonial
   Case 1:19-cv-08798-AKH Document 7-1 Filed 09/23/19 Page 6 of 6




obligations; or {ii) right to take legal or factual positions in litigation or other legal proceedings

 in which the Commission is not a party, including but not liinited to in the related criminal action

 in Japan. See Indictments filed in Tokyo District Court styled as Heisei 30 Toku Wa 3350, filed

 on December l 0, 2018; Hcisei 31 Toku Wa 14, ftled on January 11, 2019; Heisci 31 Toku Wa

992, filed on April 22, 2019.

         12.    Defendant hereby waives any rights under the Equal Access to Justice Act, the

 Small Business Regulatory Enforcement Fairness Act of I996, or any other provision of law to

 seek from the United States, or any agency, or any official of the United States acting in his or

 her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

 expenses, or costs expended by Defendant to defend against this action. For these purposes,

 Defendant agrees that Defendant is not the prevailing party in this action since the parties have

 reached a good faith settlement.

         13.    Defendant agrees that the Commission may present the Final Judgment to the

 Court for signature and entry without further notice.




                                                Carlos Ghosn
                                                               --==---------
   rad S. Karp
Michael E. Gertzman
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
New York. NY I0019-6064
(212) 373 3281
Attorneys for Defendant
